Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 28, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  151310                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 151310
                                                                    COA: 324096
                                                                    Wayne CC: 05-010832-FH;
                                                                               08-003200-FC;
                                                                               08-003209-FC
  ZOUELFIKAR MAHMOUD NEHMEH,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 12, 2015 order
  of the Court of Appeals is considered and, it appearing to the Court that the case of
  People v Roark (Docket No. 152562) is pending on appeal before this Court and that the
  decision in that case may resolve an issue raised in the present application for leave to
  appeal, we ORDER that the application be held in ABEYANCE pending the decision in
  that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 28, 2016
           p0620
                                                                               Clerk